[Cite as State v. Crew, 2022-Ohio-752.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                        CASE NOS. 2021-P-0028
                                                                2021-P-0029
                 Plaintiff-Appellee,                            2021-P-0030

        -v-
                                                      Criminal Appeals from the
NATHANIEL K. CREW,                                    Court of Common Pleas

                 Defendant-Appellant.
                                                      Trial Court Nos. 2020 CR 00667
                                                                       2020 CR 00553
                                                                      2020 CR 00570


                                               OPINION

                                          Decided: March 14, 2022
                                            Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Edgar A. Ramos, 19152 Coffinberry Boulevard, Cleveland, OH 44126 (For Defendant-
Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Nathanial Crew, appeals following his convictions in the Portage

County Court of Common Pleas in three cases: 2020 CR 553, 2020 CR 570, and 2020

CR 667. In 2020 CR 553, appellant was charged with one count of Kidnapping in violation

of R.C. 2905.01(A)(1), a felony of the first degree; one count of Attempted Felonious

Assault in violation of R.C. 2903.11, a felony of the third degree; and Grand Theft of a

Motor Vehicle in violation of R.C. 2913.02, a felony of the fourth degree. In 2020 CR 570,
appellant was charged with one count of Assault of a Police Office in violation of R.C.

2903.13, a felony of the fourth degree; Assault of a Corrections Officer in violation of R.C.

2903.13, a felony of the fifth degree; Failure to Comply in violation of R.C. 2921.331, a

felony of the third degree; and Escape in violation of R.C. 2921.34, a felony of the second

degree. In 2020 CR 667, appellant was charged with one count of Assault on a Peace

Officer in violation of R.C. 2903.13, a felony of the fourth degree.

       {¶2}   Appellant raises three assignments of error arguing that the material

elements for his guilty plea for kidnapping were not established, that his trial counsel

rendered ineffective assistance of counsel, and that the Reagan Tokes indefinite

sentencing scheme is unconstitutional.

       {¶3}   After review of the record and the applicable caselaw, we find appellant’s

assignments of error to be without merit. Appellant’s guilty plea precludes his assertion

that the facts of his case did not support the charge of kidnapping. Next, his counsel’s

performance was not deficient, and he was not prejudiced by trial counsel’s failure to file

a motion to dismiss a criminal charge based on a sufficiency of the evidence claim or

counsel’s failure to enter a plea of not guilty by reason of insanity. Finally, we hold that an

appeal of the unconstitutionality of the Reagan Tokes indefinite sentencing scheme is not

yet ripe for review. The judgment of the Portage County Court of Common Pleas is

affirmed.

2020 CR 553

       {¶4}   On July 19, 2020, Warren Township police pursued a vehicle that appellant

had reportedly stolen. The pursuit ended in Portage County when appellant crashed the

vehicle and officers arrested him and placed him in handcuffs inside a police cruiser.

                                              2

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
While in the backseat of the cruiser, appellant escaped from the handcuffs and crawled

through the divider window to the front of the unoccupied vehicle. He then drove away in

the police cruiser and officers pursued appellant until a flat tire forced him to stop. Officers

again placed him in custody.

       {¶5}   During appellant’s booking in the Portage County Justice Center, appellant

grabbed Officer Brown and put her in a choke hold while attempting to drag her into a

nearby cell. Multiple officers responded to this and drew their tasers to subdue appellant.

Appellant used Officer Brown as a shield, attempting to prevent officers from using their

tasers. Despite this, officers did fire their tasers at appellant and were able to free Officer

Brown from appellant’s choke hold and place him in handcuffs.

2020 CR 570

       {¶6}   On July 26, 2020, while appellant was in the Portage County Justice Center,

appellant attacked officers distributing his medication. As officers opened the door to

appellant’s cell, he lunged at the officer and kicked him in the leg as he tried to run out of

the cell. Officers brought appellant to the ground and attempted to restrain him. Appellant

continued to struggle and grabbed at the officer’s face and throat before he was subdued.

2020 CR 667

       {¶7}   On August 29, 2020, while appellant was in the Portage County Justice

Center, officers entered appellant’s cell to retrieve his dinner tray and search for

contraband. Appellant disregarded orders from officers to remain face down on his bunk

while officers were present. Instead, he attempted to get up and then began to struggle

when officers tried to restrain him. During the struggle, appellant struck an officer with an

open palm before officers tasered him and secured him in handcuffs.

                                               3

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
       {¶8}   Appellant initially pled not guilty to all counts and his trial counsel requested

a competency evaluation be performed on appellant. The evaluator found that he was

competent to stand trial. Trial counsel asked for a second evaluation, which also

concluded that he was competent to stand trial. Both parties stipulated to the second

report and the trial court found appellant competent to stand trial.

       {¶9}   Following this, appellant entered into a plea agreement with the State.

Pursuant to the agreement, in 2020 CR 553, the first-degree felony Kidnapping charge

was amended to a felony of the second degree and appellant pled as charged to the

Grand Theft of a Motor Vehicle. The Attempted Felonious Assault charge was dismissed.

In 2020 CR 570, the second-degree felony Escape count was amended to a felony of the

third degree and appellant pled as charged to the Assault on a Peace Officer and Failure

to Comply counts. The remaining charges in that case were dismissed. In 2020 CR 667,

the fourth-degree Assault on a Peace Officer charge was amended to Assault of a

Corrections Officer, a felony of the fifth degree.

       {¶10} At the plea hearing, the court engaged in a colloquy with appellant and

found that he had entered the plea knowingly, intelligently, and voluntarily. Thereafter, the

trial court sentenced appellant to an indefinite prison term of seven to ten and a half years

for Kidnapping, 12 months for Grand Theft of a Motor Vehicle and the two counts of

Assault of a Corrections Officer. The trial court sentenced appellant to 36 months for

Failure to Comply and 24 months for Escape. The court ordered that the sentences be

served consecutively. At sentencing, trial counsel objected to the application of the

Reagan Tokes indefinite sentencing.



                                              4

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
      {¶11} Following     sentencing,   appellant   timely   appealed     asserting   three

assignments of error. This court sua sponte consolidated his cases on appeal.

      {¶12} Appellant’s first assignment of error states:

      {¶13} “[1.] The Trial Court erred in accepting Appellant’s guilty plea for the offense

of Kidnapping O.R.C. 2905.01 (A)(2) 2nd degree felony as it appears in the Court record

and transcript that the material elements for this offense was not established.”

      {¶14} In this assignment, appellant argues that there was no evidence in the

record to support appellant’s conviction for Kidnapping. In making this argument,

appellant raises concepts of merger and sufficiency of the evidence. For merger, he

argues that he committed an assault against the officer in the jail by strangling her but

that there was no separate animus or risk of harm apart from the underlying assault. He

also argues that the facts of the case do not satisfy the elements of Kidnapping because

appellant did not remove the officer from the place where she was found.

      {¶15} Appellant’s arguments pertaining to merger rely upon State v. Logan, 60

Ohio St.2d 126, 397 N.E.2d 1345 (1979) and State v. Jones, 4th Dist. Hocking No. 20CA2,

2021-Ohio-2601. However, these citations to merger of offenses are inapposite in this

case. Under Ohio’s merger statute, “Where the same conduct by defendant can be

construed to constitute two or more allied offenses of similar import, the indictment or

information may contain counts for all such offenses, but the defendant may be convicted

of only one.” R.C. 2941.25(A). In this case, appellant entered a guilty plea to a reduced

second-degree felony Kidnapping. As part of that plea deal, the associated attempted

felonious assault charge was dismissed. There is no possibility of merger in this case



                                            5

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
because the appellant was convicted of only one count that could be construed as an

allied offense of similar import.

       {¶16} Appellant also argues that there is no evidence in the record to support a

Kidnapping conviction because nothing in the record demonstrates his attempt to remove

the officer elsewhere. This argument is rooted in the sufficiency of the evidence. However,

Appellant did not file a motion to withdraw his guilty plea and does not claim that the plea

was not entered knowingly, intelligently, and voluntarily. Although appellant does not

claim a Crim.R. 11 violation, he does suggest that under Crim.R. 11(G), a trial court has

the authority to refuse to accept a plea of guilty or no contest. However, Crim.R. 11(G)

merely describes the procedure for when a trial court rejects a plea of guilty or no contest,

it does not prescribe when a trial court may not accept a plea.

       {¶17} “A guilty plea ‘is a complete admission of the defendant's guilt.’” State v.

Bradley, 11th Dist. Ashtabula No. 2017-A-0070, 2018-Ohio-1671, ¶ 6, quoting Crim.R.

11(B)(1). Therefore, a guilty plea “precludes a defendant from appealing the merits of the

conviction, such that a defendant cannot claim that the facts do not support the

conviction.” Id., citing State v. Siders, 78 Ohio App.3d 699, 701, 605 N.E. 2d 1283 (11th

Dist. 1992).

       {¶18} By knowingly, intelligently, and voluntarily entering his guilty plea, appellant

waived the right to require the State to prove each and every element of the offense of

Kidnapping beyond a reasonable doubt. See Crim.R. 11(C)(2). As this was a guilty plea,

the trial court was not required to determine whether a factual basis existed to support

the plea prior to entering judgment. See Bradley at ¶ 7. This is because appellant’s plea

of guilty to each and every element of the offense “provides the necessary proof of the

                                             6

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
elements of the crime and sufficient evidence to support the conviction.” Id., quoting State

v. Isbell, 12th Dist. Butler No. CA2003-06-152, 2004-Ohio-2300, ¶ 16.

       {¶19} Accordingly, appellant’s first assignment of error is without merit.

       {¶20} Appellant’s second assignment of error states:

       {¶21} “[2.] Appellant’s Trial Attorney Rendered Ineffective Counsel.”

       {¶22} In his second assignment of error, appellant claims that counsel rendered

ineffective assistance for failing to file a motion to dismiss appellant’s Kidnapping count

and for failing to enter a plea of not guilty by reason of insanity on appellant’s behalf.

       {¶23} In reviewing an ineffective assistance of counsel claim, the standard we

apply is “‘whether counsel's conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.’”

State v. Story, 11th Dist. Ashtabula No. 2006-A-0085, 2007-Ohio-4959, ¶ 49, quoting

Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). An

appellant must demonstrate (1) his counsel was deficient in some aspect of his

representation, and (2) there is a reasonable probability, were it not for counsel's errors,

the result of the proceedings would have been different. Strickland at 669. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. A failure

to “satisfy one prong of the Strickland test negates a court’s need to consider the other.”

State v. Madrigal, 87 Ohio St.3d 378, 389, 2000-Ohio-448, 721 N.E.2d 52, citing

Strickland at 697.

       {¶24} An appellant “must be able to demonstrate that the attorney made errors so

serious that he or she was not functioning as ‘counsel’ as guaranteed by the Sixth

Amendment, and that he was prejudiced by the deficient performance.” Story, supra,

                                              7

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
quoting State v. Batich, 11th Dist. Ashtabula No. 2006-A-0031, 2007-Ohio-2305, ¶ 42.

Ohio courts presume that every properly licensed attorney is competent, and therefore a

defendant bears the burden of proof. State v. Smith, 17 Ohio St.3d 98, 100, 477 N.E.2d

1128 (1985). “Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.” State v.

Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989). “Debatable trial tactics generally

do not constitute a deprivation of effective counsel.” State v. Phillips, 74 Ohio St.3d 72,

85, 656 N.E.2d 643 (1995). “Failure to do a futile act cannot be the basis for claims of

ineffective assistance of counsel, nor could such a failure be prejudicial.” State v.

Henderson, 8th Dist. Cuyahoga No. 88185, 2007–Ohio–2372, at ¶ 42.

       {¶25} Appellant’s first claim is that trial counsel was ineffective for failing to file a

motion to dismiss the Kidnapping claim. In this assignment, appellant again advances the

argument that there was not a sufficient factual basis to support a Kidnapping count. In

criminal matters, motions to dismiss are limited to matters that are “capable of

determination without the trial of the general issue.” Crim.R. 12(C); State v. Kolat, 11th

Dist. Lake No. 2001-L-117, 2002-Ohio-4699, ¶ 16. “Thus, in the criminal context, a motion

to dismiss ‘tests the sufficiency of the indictment, without regard to the quantity or quality

of evidence that may be produced by either the state or the defendant.’” Id., quoting State

v. Patterson, 63 Ohio App.3d 91, 95, 577 N.E.2d 1165 (2nd Dist.1989). If the indictment

contains allegations that constitute offenses under Ohio criminal law, then “it is premature

to determine, in advance of trial, whether the state could satisfy its burden of proof with

respect to those charges, and thus, a motion to dismiss must be denied.” Id. Therefore,

                                               8

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
a pretrial motion to dismiss “must not entail a determination of the sufficiency of the

evidence to support the indictment because such a determination cannot properly be

made until, at the earliest, the conclusion of the state's case in chief and pursuant to

a Crim.R. 29(A) motion.” Id., citing State v. Abercrombie, 12th Dist. Clermont No.

CA2001-06-057, 2002-Ohio-2414, 18.

       {¶26} In State v. Lawson, 7th Dist. Mahoning No. 12 MA 194, 2014-Ohio-879, the

Seventh District, relying on Kolat, noted that attempting to dismiss a criminal charge

based on sufficiency arguments would be futile and would not constitute ineffective

assistance. Id. at ¶ 26. (“Thus, her counsel's strategy to not pursue sufficiency of the

evidence during the motion to dismiss was a valid strategy.”) Similarly, in the present

case, it would have been futile for appellant’s trial counsel to seek a dismissal upon the

sufficiency of the State’s evidence for that charge. It would have been premature and

futile for appellant’s counsel to challenge, in advance of trial, whether the State could

satisfy its burden of proof. See Kolat, at ¶ 16 and Lawson, at ¶ 26.

       {¶27} Appellant’s second claim is that trial counsel was ineffective for not entering

a plea of not guilty by reason of insanity on behalf of appellant. However, appellant points

to nothing in the record that suggests that appellant, at the time of the commission of the

offense, did not know, as a result of severe mental disease or defect, the wrongfulness

of his acts. See R.C. 2901.01(A)(14). Further, “[a] defendant who does not plead not guilty

by reason of insanity is conclusively presumed to have been sane at the time of the

commission of the offense charged.” R.C. 2943.03(E).

       {¶28} “When a defendant enters a plea of guilty as a part of a plea bargain he

waives all appealable errors which may have occurred at trial, unless such errors are

                                             9

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
shown to have precluded the defendant from entering a knowing and voluntary plea.”

State v. Barnett, 73 Ohio App.3d 244, 250, 596 N.E.2d 1101 (2nd Dist.1991). A guilty plea

waives any argument concerning an insanity defense. State v. Jackson, 8th Dist.

Cuyahoga No. 80299, 2002-Ohio-2711, ¶ 14, citing State v. Fore, 18 Ohio App.2d 264,

269, 248 N.E.2d 633 (4th Dist.1969); State v. Crawford, 7th Dist. Mahoning No. 91 C.A.

79, 1993 WL 64254, *3; State v. Denton, 2nd Dist. Montgomery No. 11376, 1989 WL

159195 (Dec. 29, 1989).

       {¶29} Appellant received two competency evaluations in this case. The standard

for competence and the standard for finding a defendant not guilty by reason of insanity

are distinct. Under R.C. 2945.37, a competency evaluation measures a defendant’s ability

to understand the nature and objectives of the proceeding against him and whether he is

presently able to assist in his defense. However, appellant’s competency evaluations

point to evidence within the record that demonstrates that his trial counsel was not

ineffective by not entering a not guilty plea by reason of insanity.

       {¶30} At appellant’s plea hearing, the trial court reviewed the procedural history

of his case and noted, for the record, that

       One of the things that really always stood out to me in the December 14,
       2020 evaluation from Summit Psychological is the determination that Mr.
       Crew certainly does suffer from different mental health issues, but more
       specifically, that he attempts to use fake mental health issues to his
       advantage. They specifically found that he was malingering and was
       basically lying throughout the interview in order to have the examiner view
       him in a different light.

Based on this information from appellant’s competency report, it does not appear that trial

counsel would have had a basis upon which to enter a plea of not guilty by reason of

insanity. Appellant’s plea of guilty waived any argument he could make about an insanity

                                              10

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
defense. Moreover, the lack of evidence to support the basis for this claim, and the

positive evidence that appellant malingering and lying about his mental health status

indicate that his trial counsel did not render ineffective assistance of counsel as appellant

claims.

       {¶31} Accordingly, appellant’s second assignment of error is without merit.

       {¶32} Appellant’s third assignment of error states:

       {¶33} “[3.] The indefinite sentencing scheme of “The Reagan Tokes Law” (SB201)

O.R.C. 2967.271 – Presumptions related to sentence to non-life felony indefinite prison

term, is unconstitutional.”

       {¶34} In this assignment of error, appellant challenges the constitutionality of R.C.

2967.271, the Reagan Tokes Act. This court has held that constitutional challenges to the

presumptive release provisions in the Reagan Tokes Act are not ripe for review. See State

v. Lavean, 11th Dist. Lake No. 2020-L-045, 2021-Ohio-1456, ¶ 11-12; see, also, State v.

Woods, 11th Dist. Lake No. 2021-L-044, 2021-Ohio-3173. “To be justiciable, a claim must

be ripe for review, and a claim is not ripe ‘if it rests on contingent events that may never

occur at all.’” State ex rel. Quinn v. Delaware Cty. Bd. of Elections, 152 Ohio St.3d 568,

2018-Ohio-966, 99 N.E.3d 362, ¶ 37, quoting State ex rel. Jones v. Husted, 149 Ohio

St.3d 110, 2016-Ohio-5752, 73 N.E.3d 463, ¶ 21. “[C]onstitutional challenges to the

Reagan Tokes Act on appeal from sentencing are not yet ripe for review because it is

uncertain whether the offender’s release date will extend past the minimum term of

imprisonment imposed.” Lavean, supra, at ¶ 8. Further, it is “well established that

constitutional questions are not ripe for review until the necessity for a decision arises on

the record before the court.” State v. Spikes, 129 Ohio App.3d 142, 145, 717 N.E.2d 386,

                                             11

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030
(11th Dist.1998). Because it is unclear whether appellant’s release date will extend past

the minimum term and the issues he raises depend upon a contingent, future event (and

thus cannot arise on the current record), appellant’s challenges are not ripe for review. 1

        {¶35} Following the precedent of this court, we conclude that appellant’s third

assignment of error, which argues that the constitutional issues presented by the Reagan

Tokes Act are ripe for review, is without merit.

        {¶36} For the foregoing reasons, the judgment of the Portage County Court of

Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.




1
 This issue of whether constitutional challenges to the Reagan Tokes Act are ripe for review is currently before the
Ohio Supreme Court in the certified conflict case of State v. Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913.
                                                        12

Case Nos. 2021-P-0028, 2021-P-0029, 2021-P-0030